Citation Nr: 0302289	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for dysthymic disorder.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to January 
1963 and from May 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming (RO).

During the course of this appeal, the veteran requested a 
personal hearing before the RO.  In November 2000, the 
veteran withdrew his hearing request.  Therefore, the Board 
will proceed with appellate review of this case.  See 38 
C.F.R. § 20.704.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record does not show that the 
veteran's dysthymic disorder is related to his period of 
active service.


CONCLUSION OF LAW

Dysthymic disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim for 
service connection by means of a July 1997 letter, the June 
1999 rating decision, the August 1999 Statement of the Case, 
and November 1999 and December 1999 Supplemental Statements 
of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  In addition, a May 2001 letter, and a September 
2002 rating decision and Supplemental Statement of the Case 
specifically informed the veteran of the provisions of the 
VCAA.  Therefore, the Board finds that the rating decisions, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
and considered the veteran's service medical records, 
numerous private medical records, and VA treatment records.  
The RO reviewed numerous statements and submissions from the 
veteran, as well as records provided by the Social Security 
Administration.  The RO also afforded the veteran a VA 
medical examination and obtained VA medical opinions.  The 
veteran did not present personal hearing testimony in support 
of his claim.  Therefore, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  Under 38 
C.F.R. 3.303(c), personality disorders are not diseases or 
injuries within the meaning of applicable legislation for 
disability compensation purposes.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id. 

In the present case, the veteran alleges that incidents of 
active service caused his subsequent depression or, in the 
alternative, that his depression was misdiagnosed as a 
personality disorder in service.

The veteran's service medical records include a March 1967 
psychiatric consultation.  It described the veteran's 
problems with his first period of enlistment, and stated that 
he now appeared sincere and well motivated.  It found no 
evidence of immaturity or psychopathology.  In a February 
1968 examination, the veteran reported a history of trouble 
sleeping and depression.  The examiner referred to the 
previous consultation and found the veteran to be acceptable 
for service.

A March 1968 psychiatric report diagnosed the veteran with 
emotionally unstable personality with many obsessive features 
and recommended his discharge from service.  It was noted 
that, during the veteran's previous enlistment, he had 
problems with his commanding officer and two courts-martial.  
During the current enlistment, he had problems due to an 
exaggerated sense of duty towards his family, extreme 
obsessive rigidity, paranoid trends, personal debt, poor 
judgment, and domestic violence.  The behavior was believed 
to be deeply engrained in his character.  No mental defect 
was identified.  The separation examination performed that 
same month reiterated the finding of emotional instability.

In relation to a pension claim submitted in January 1993, the 
veteran identified the date of onset of depression and 
anxiety as October 1990.  He reported that he began to 
receive private psychiatric treatment in 1990.

Records from Sierra Hospital dated February 1990 to January 
1993 show that the veteran received treatment for herniated 
disc and chronic back pain.  The presence of depression was 
also noted.  Records from Thomason Hospital show that the 
veteran was admitted in November 1991.  He reported 
depression, suicidal thoughts, and hopelessness since 
incurring a back injury in October 1990.  He had decreased 
sleep and appetite for the past few weeks.  He had no 
previous psychiatric history.  The veteran was assessed with 
adjustment disorder with depressed mood, and personality 
disorder.  

The veteran was readmitted to Thomason Hospital in February 
1992 for alcohol abuse and drug overdose.  At that time, he 
was assessed with major depression.  He presented with 
depression and suicidal ideation in April 1992 and June 1992.  
On those occasions, he was assessed with dysthymia and 
personality disorder.  During all hospitalizations, it was 
noted that the veteran suffered from chronic back pain.  The 
veteran also was seen at the emergency room of Providence 
Memorial Hospital in May 1992 for back pain.  

Records from Texas Tech University dated September 1991 to 
June 1992 show that the veteran was followed for back pain 
and that he could not work due to his back disorder.  In a 
March 1993 letter, J.A. Rodriguez, M.D., stated that he had 
recently treated the veteran for chronic lumbar radiculitis 
that resulted from a 1990 back injury.

The veteran was followed in therapy at Life Management Center 
beginning in January 1992.  At a psychiatric evaluation 
performed in April 1992, it was documented that the veteran 
had depression and difficulty sleeping secondary to 
occupational injury and marital problems.  The veteran 
reported problems, such as decreased appetite, sleep, and 
interest, since his hospitalization in November 1991.  He 
reported chronic back pain due to an injury and no prior 
psychiatric medication.  The veteran was diagnosed with 
recurrent major depression and possibility of passive 
aggressive personality disorder.

A July 1992 psychiatric evaluation was performed by L. Arden 
Gifford, M.D.  At that time, the veteran's chief complaints 
were severe back pain and depression secondary to an injury 
that occurred in October 1990.  The veteran reported no 
problems with his military service.  Mental status 
examination found evidence of profound depression with 
hopelessness, futility, and despair, as well as anxiety.  The 
veteran was diagnosed with major depression secondary to 
trauma.

VA clinical records from 1995 through 1997 show that the 
veteran was followed for chronic back pain, but that he 
attributed his depression to the nature of his military 
discharge.  At a December 1998 VA psychiatric examination, 
the veteran reported a history of alcohol abuse from 1968 to 
1994, and suicide attempts in 1993.  He currently was 
depressed and not sleeping.  He believed that his discharge 
paperwork from the military contained false information.  The 
examiner diagnosed him with dysthymic disorder and commented 
that he had a very rigid conscious, a compulsive attention to 
details, and somewhat unrealistic goals and aspirations.

In February 1999, a VA psychologist reviewed the veteran's 
claims file.  She discussed the veteran's poor performance 
during military service and found that the excessive rigidity 
identified in service was consistent with dysthymic disorder.  
She also believed that the veteran's long history of 
instability following discharge from service was consistent 
with his symptoms in service.  However, she also stated that 
the diagnosis of personality disorder was consistent with his 
symptoms in service.  She diagnosed the veteran with 
dysthymic disorder and personality disorder.  

In March 1999, a VA psychiatrist reviewed the claims file, 
including the opinions of the two previous VA reviewers.  In 
particular, he discussed the findings of the in-service March 
1968 psychiatric evaluation and the December 1998 VA 
examination.  He opined that the March 1968 evaluation 
described symptoms of a personality disorder of a rigid 
perfectionistic paranoid type.  At that time, there were no 
vegetative symptoms of depression or of a symptom cluster 
likely to be representative of a dysthymic disorder.  

On the contrary, the examiner found that the more recent 
evaluations show that the veteran developed dysthymic 
disorder over the course of the years, but clearly post 
military.  These evaluations included typical vegetative 
signs of depression, such as disturbed appetite, 
concentration, sleep, and energy, and feelings of 
hopelessness and suicidal ideation.  Therefore, the dysthymic 
disorder was not service connected.  

VA treatment records from March through July 2000 show that 
the veteran was followed for chronic low back pain, 
depression, and insomnia.  In support of his claim, the 
veteran has submitted several statements from June 1997 
through November 2002.  In these statements, the veteran 
alleges that he was mistreated by the military and that he 
was unfairly discharged.  He discussed, in great detail, the 
marital and professional problems that he had prior to his 
discharge.  He believed that the psychiatric consultation in 
service was insufficient and that he had been misdiagnosed.  
The veteran submitted various information in support of his 
allegations, including a career assessment test, copies of 
medical literature pertaining to personality and mood 
disorders, copies of the U.S. Code and Code of Federal 
Regulations, and dictionary definitions of various words. 

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for dysthymic disorder.  The veteran was not diagnosed with 
dysthymic disorder until more than 20 years following his 
discharge from active service.  The veteran has submitted no 
medical evidence that shows continuity or chronicity of 
symptoms from his date of separation to 1990.  Rather, the 
private medical records establish that the veteran received 
no psychiatric treatment prior to 1990.  The medical records 
further establish that the veteran developed depression as a 
result of an October 1990 low back injury.  The psychiatric 
examinations performed in 1992 both attributed the veteran's 
depression to his recent occupational injury.

Moreover, the Board finds that a preponderance of the 
evidence is against a finding that the veteran's personality 
disorder in service was a misdiagnosis.  In making this 
determination, the Board notes that the veteran has been 
consistently diagnosed with a personality disorder in 
addition to his diagnosis of depression.  The Board accords 
much weight to the opinion of the VA psychiatrist who 
thoroughly reviewed and analyzed the veteran's records.  This 
psychiatrist emphasized that the veteran did not present with 
vegetative depressive symptoms in service.  The Board finds 
that this psychiatric opinion outweighs that of the VA 
psychologist, and that it is in accordance with the remainder 
of the medical information of record.  Accordingly, the 
appeal is denied.




ORDER

Service connection for dysthymic disorder is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

